     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 1 of 17. PageID #: 1042



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

 CRAIG WILSON, ERIC BELLAMY,
 KENDAL NELSON, and MAXIMINO                           Case No. 20-cv-0794
 NIEVES, on behalf of themselves and those
 similarly situated,                                   Judge James Gwin

                        Petitioners,
          v.

 MARK WILLIAMS, warden of Elkton
 Federal Correctional Institutions; and
 MICHAEL CARVAJAL, Federal Bureau of
 Prisons Director, in their official capacities,

                         Respondents.

         REPLY IN SUPPORT OF PETITIONERS’ EMERGENCY MOTION FOR
                 ENFORCEMENT OF PRELIMINARY INJUNCTION

                                        INTRODUCTION

         Respondents’ Opposition effectively asks this Court to allow them to run out the clock—

that is, to allow COVID-19 to run its course within Elkton, even though Respondents cannot and

do not dispute that social distancing remains impossible. Armed with a series of self-serving

declarations, Respondents argue that they “carefully monitored” vulnerable prisoners, but cannot

say that they effectively quarantined them. They stress that a handful of individual prisoners

remain healthy, disregarding the dozens—perhaps hundreds—who have fallen ill or died. They

state that they are “in a position to begin” mass testing, but do not explain how belated testing

alone could do any more than to quantify Respondents’ failure to protect those who live at their

mercy.

         And indeed, Respondents cannot test their way out of the calamity at Elkton. First, by

Respondents’ own account, the majority of tests require a 24-48 hour turnaround. ECF No. 58 at

3. During that time, an individual whose positive test has not yet been revealed—particularly if he


                                                   1
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 2 of 17. PageID #: 1043



is asymptomatic—will continue living in tight quarters with others. Second, Respondents’ failed

remedial measures to date demonstrate their inability to conduct an effective quarantine. This is

no surprise, given the clustered dormitory-style layout of Elkton and the crowding within it. Even

quarantined housing areas will have staff moving in and out, which will invariably lead to further

spread inside Elkton. Third, even a negative test can easily be a false negative. The Abbott rapid

test that Respondents tout as a solution recently “missed a third of the positive samples found by

[a competitor],” according to a recent New York University study.1 Fourth, even infection and

recovery does not mean that a person is safe from this deadly illness. The World Health

Organization has advised that “[t]here is currently no evidence that people who have recovered

from COVID-19 and have antibodies are protected from a second infection.”2

       In any event, the time for that discussion has passed. Respondents are under a clear Order

to move people out of Elkton. Instead of complying, they have thrown up a series of roadblocks to

every conceivable form of release. Despite guidance from their own agency and an Order from

this Court to consider furloughs, they have simply declined or pled an inability to use their own

discretion. Though the CARES Act has granted them sweeping authority to move prisoners to

home confinement in this national emergency, the results of their review—recently produced at

this Court’s order—demonstrates an unwillingness to use that authority as the moment demands,

instead electing to construe it as tightly as possible. Prisoners’ compassionate-release applications

are met with strident opposition from the BOP on technical grounds.



1
  Carolyn Y. Johnson & Steven Mufson, Abbott Coronavirus Test Missed a Large Number of
Positive Results Caught by a Rival Firm, Preliminary Study Says, WASH. POST (May 13, 2020),
https://www.washingtonpost.com/health/2020/05/13/abbott-test-hailed-by-president-trump-has-
been-dogged-by-accuracy-questions/.
2
  WORLD HEALTH ORGANIZATION, “Immunity passports” in the context of COVID-19 (April 24,
2020), https://www.who.int/news-room/commentaries/detail/immunity-passports-in-the-context-
of-covid-19.


                                                 2
         Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 3 of 17. PageID #: 1044



          Respondents’ dogged resistance to life-saving releases cannot continue. Petitioners

respectfully submit that further action is needed to enforce this Court’s Order.

                                           ARGUMENT

    I.    Respondents Have Failed to Use the Tools at Their Disposal to Alleviate the Outbreak

          At conference on May 7, the Court ordered Respondents to “give a more specific

delineation as to why each of the reviewed people were designated to be ineligible” for the various

forms of enlargement or release, “and then, also, if you have an explanation why they statutorily

would not be able to be released, some explanation why you couldn’t transfer them[.]” (ECF No.

55 at 12.) The former was provided, in the form of two spreadsheets produced on Monday, May

11. See Exhibits A, B.3 No further information on the latter was provided. On May 13, Respondents

finally provided a cursory explanation of the general criteria used for searches in order to compile

their preliminary class list. See Exhibit C.4

             A. Respondents Concede That They Have Failed to Evaluate for Furlough

          Respondents have not argued—nor can they—that they cannot use emergency furloughs

to move people to safety. See ECF No. 10-2 (Cole Decl. in Support of Answer) at ¶ 7 (“BOP also

has the authority” for furloughs); see also ECF No. 58 at 9-10 (similar). By their own account, the

buck stops with each of the Respondents. “The issuance of furloughs is within the sole discretion

of the BOP and delegated to the Warden of each institution.” ECF No. 49 at 4 (status report).




3
  Petitioners have redacted names and other personally identifying information, in part on the basis
that the subject of the present Motion is Respondents’ lack of compliance rather than the merits of
individual cases. Should the Court instruct otherwise, Petitioners will file supplemental copies of
these exhibits without redaction.
4
  Respondents initially designated this exhibit “Attorneys’ Eyes Only.” By email late in the
evening on May 13, Petitioners requested that Respondents withdraw that classification. Per the
discussion at conference on May 14, that dispute is moot and Exhibit C is filed without redaction.


                                                 3
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 4 of 17. PageID #: 1045



       Nor can they argue that furloughs are an inappropriate mechanism here. As noted

previously, they are designed in part to address medical emergencies. See ECF No. 51 at 5.

Respondents have said as much. See ECF No. 10-2 at ¶ 7. Indeed, the same internal guidance that

they cite as a basis to refuse home confinement expressly calls for their use:

       The current pandemic is considered an urgent situation that may warrant an
       emergency furlough under 570.32(b) (1) and 570.33(b). These regulations
       authorize a non-transfer emergency furlough if the inmate is otherwise deemed
       appropriate, even if he/she has been submitted for Home Confinement (HC).

ECF No. 10-3 at 6 (BOP Memorandum for Correctional Program Administrators).

       In their status report, Respondents presented the tautology that that they are not using

furloughs because furloughs are not being used—and this Court’s Order apparently

notwithstanding, they offered no plans to do so. See ECF No. 49 at 4 (“Furloughs are not being

used as a stand-alone basis for release from an institution”); see also ECF No. 10-2. They have

backpedaled in more recent briefing, instead claiming that prisoners are “generally” ineligible

under regulatory criteria, and stating without citation or explanation that “none” of the subclass

members “satisfy the criteria.” ECF No. 58 at 11. They have not provided any case-by-case review

for furloughs, as they have for compassionate release and home confinement.5

       Respondents’ new position is at odds with their earlier avowal of “sole discretion.” They

were right the first time. The regulation that they now cite is not an inflexible limitation, but rather

provides that “[o]rdinarily, Wardens will not grant a furlough to an inmate if” the cited criteria are

met. 28 C.F.R. § 570.36(b). Respondents ask the Court to simply take their word for it, without

evidence or detail, that these criteria are met for each and every member of the 837-person

Medically-Vulnerable Subclass. But even if that were true, it would not justify a wholesale denial



5
  Respondents’ list of home confinement results, however, notes two furloughs—contradicting
their claim that no one in the class could be furloughed. See Exhibit A at Row 439; Row 677.


                                                   4
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 5 of 17. PageID #: 1046



of furloughs. Nothing about this pandemic is ordinary, which is why BOP guidance encourages

furloughs to counteract its effects in prisons. See ECF No. 10-3 at 6. Whatever form of systemic

review is being conducted for furloughs in Elkton—if any at all—is insufficient to meet either the

Court’s Order or the needs of the moment.

           B. Respondents’ Produced Information Confirms a Failure To Use Home
              Confinement as This Crisis and the Eighth Amendment Mandate

       Respondents’ spreadsheet of home confinement findings confirm that they have applied an

impossibly stringent inquiry, with self-evidently disastrous results. Of 837 medically-vulnerable

prisoners, only five are approved for transfer to home confinement, see ECF No. 58 at 7, which is

the most effective means of ensuring a prisoner’s safety, see ECF No. 1-3 at ¶¶ 17-20 (Novisky

Decl.); see also ECF No. 1-4 at ¶ 33 (Goldenson Decl.).

       Nothing in the law requires that Elkton approach home confinement in this manner. On the

contrary, the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) authorizes

Respondent Carvajal to lengthen the amount of time that prisoners can be placed on home

confinement, provided that the Attorney General makes a finding that “emergency conditions will

materially affect the functioning of the Bureau.” CARES Act, Pub. L. No. 116-136, § 12003(b)(2)

(2020). That finding has been made. See ECF No. 10-3 (Attorney General’s April 3, 2020

Memorandum). And indeed, Attorney General Barr exhorted Respondent Carvajal to “give priority

to” Elkton based on the severity of the infection there, and to “give priority in implementing” the

new CARES Act standards to “the most vulnerable inmates at the most affected facilities” by

“immediately maximiz[ing] appropriate transfers to home confinement.” ECF No. 10-3 at 3.

       Underlying BOP’s position in this action is the presumption that its own informal guidance

and discretionary factors for what “should” be demonstrated to merit home confinement, see ECF

No. 10-3 at 6, is immovable and unreviewable, such that each individual criterion may be treated



                                                5
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 6 of 17. PageID #: 1047



as an absolute requirement for a grant of home confinement. This absolute approach is not even

consistent with the Attorney General’s memoranda to the Bureau, which emphasize that the factors

are “discretionary” and the decision must be “individualized” and “based on the totality of the

circumstances.” ECF No. 10-3 at 1 (March 26 memo) (“In assessing which inmates should be

granted home confinement pursuant to this memorandum, you are to consider the totality of the

circumstances for each individual inmate, the statutory requirements for home confinement, and

the following non-exhaustive list of discretionary factors.”); ECF No. 10-3 at 3 (April 3 memo)

(“Thus, while I am directing you to maximize the use of home confinement at affected institutions,

it is essential that you continue making the careful, individualized determinations BOP makes in

the typical case. Each inmate is unique and each requires the same individualized determinations

we have always made in this context.”). Under Respondents’ absolutist view, a single failed

element—for example, an incident report of even the mildest nature in the past 12 months, see

ECF No. 10-3 at 6—would be enough to deny home confinement outright. Of course, such an

unyielding approach is particularly inapposite given that Elkton itself is a low-security facility,

where Respondents have already determined each prisoner not to present serious safety risks. See

ECF No. 1 at ¶ 68.

       Yet as another district court recently observed, a single failed element cannot always be

enough to deny home confinement outright. Merely adhering to a list of criteria for home

confinement does not absolve BOP and its wardens of their overriding constitutional obligation to

preserve the lives of their charges. See Martinez-Brooks v. Easter, No. 3:20-cv-00569 (MPS), 2020

WL 2405350, at *22 (D. Conn. May 12, 2020) (“the criteria apparently being used by the

Respondents to evaluate inmates for home confinement evidence a disregard for the seriousness




                                                6
      Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 7 of 17. PageID #: 1048



of the health risk faced by vulnerable inmates”).6 To be sure, BOP is vested with general discretion

over individuals’ place of imprisonment, see 18 U.S.C. § 3621(b), but Respondents’ expanded

authority under the CARES Act to place prisoners on home confinement must still be exercised in

a manner consistent with the Constitution. And as the Martinez-Brooks court noted, district courts

retain jurisdiction to determine that BOP has failed to do so:

        Petitioners are not challenging their designation to FCI Danbury. Rather, they are
        challenging Respondents’ failure adequately to exercise their separate, recently
        expanded statutory authority under subsection 3624(c)(2) to place inmates on home
        confinement. While subsection 3621(b) gives the BOP broad, general authority
        over designations of and transfers to “places of imprisonment” … subsection
        3624(c)(2) provides specific, independent authority to place inmates in home
        confinement. So in finding preliminarily that Respondents are not exercising their
        authority under subsection 3624(c)(2) in a constitutionally adequate manner, I am
        not “review[ing]” the BOP’s “designation of a place of imprisonment” under
        subsection 3621(b). Second, to the extent there is any ambiguity about
        whether Section 3621(b) or any other statute bars judicial review of the
        Respondents’ failures to exercise their authority under Section 3624, I would
        construe it not to do so to avoid the constitutional question that would arise from a
        wholesale bar on judicial review in the circumstances of this case.

Id. at *15.

        Upon such a finding, the Court may take appropriate action to remedy the defective use of

BOP’s authority—including by entry of an order determining that the BOP’s applied criteria for

home confinement must be revised. See id. at 33. For instance, the Martinez-Brooks court

instructed that the BOP and FCI Danbury follow the Attorney General’s directive to maximize

home confinement by, inter alia, eliminating the prohibitions on home confinement for any

individual who has either a prior violent offense or an incident report in the prior 12 months. Id.




6
  Notably, in Martinez-Brooks, the respondents disclosed by declaration specific criteria being
used at FCI Danbury for home confinement assessment. See 2020 WL 2405350, at *22 & n.23.
Here, Respondents have refused, pointing simply to broad governing statutes while refusing to
disclose criteria. See ECF No. 48 at 2. While broad statutory authority may set outer boundaries
for Respondents’ discretion, it cannot be an exhaustive list of criteria actually in use.


                                                 7
       Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 8 of 17. PageID #: 1049



        Respondents’ own produced account of their use, or nonuse, of home confinement

confirms their failure to deploy the most powerful tool at their disposal to save the lives of the

Medically-Vulnerable Subclass. Indeed, Respondents appear to have seized upon any reason for

denial—even reasons not listed in their draconian internal guidelines—rendering the resulting

cascade of denials inevitable. For example:

       Numerous entries note a percentage of time served that is less than 50%. That is not a

        proper basis for denial, even under BOP’s internal guidelines. See ECF No. 10-3 at 7

        (percentage of time served is “not a reason for denial”). Respondent Williams, however,

        has expressly taken the position even during the pendency of this case that where a prisoner

        “has served less than 50% of his court ordered sentence, he is not eligible for placement on

        Home Confinement[.]” See Exhibit D (April 21 letter to counsel for an Elkton prisoner).

       Several individuals, many highlighted in orange as “later determined to be ineligible,”

        appear to have been denied based on vague criteria that are not listed in BOP guidelines.

        See, e.g., Exhibit A, Row 230 (noting minimal risk, low health care needs, but 40%

        completion of sentence); Row 316 (“Possible PC for failing to pay child sup”); Row 339

        (“Criminal History”); Row 493 (noting a number of victims of the individual’s fraud

        offense and dollar value in loss, neither of which are factors); Row 642 (“Covid Deny

        CMA; 29%”); Row 686 (“COVID Deny CMA; “21%”; “Local Fraud Case with 623

        Victims”).

       Numerous individuals appear to have been rejected solely based on a “low” risk

        assessment, rather than “minimal.” See, e.g., Row 290; Row 442; Row 586; Row 600; Row

        605; Row 635; Row 644; Row 708; Row 734.




                                                 8
        Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 9 of 17. PageID #: 1050



        Incident reports within the past 12 months appear to suffice for denial. Consistent with

         Respondents’ position in this case, the severity of the incident appears not to matter. See,

         e.g., Row 138 (300-level7 incident report only); Row 142 (200-level incident report only);

         Row 154 (low risk, 74% sentence completion, 300-series incident report); Row 250 (noting

         pending charges but minimal risk and 300-series incident report).

        Prior violence, a factor dispensed with in Martinez-Brooks, is repeatedly noted and appears

         to be a dispositive factor. See Row 52 (low risk, but notes robbery from 35 years ago); Row

         55 (low risk, but unspecified “history of violence” from 23 years ago); Row 105 (battery

         charges from 20 years ago); Row 486 (low risk but “prior violence”); Row 489 (same).

        Hundreds of prisoners were denied home confinement simply because they were identified

         as a “sex offender” without further analysis, including some people who have served over

         95% of their sentence. See, e.g., Row 759 (served 97.7% of sentence), 764 (96.8%), 819

         (95.3%).

        Some rows simply have no listed rationale. E.g., id. at Row 427; Row 475; Row 480; Row

         563; Row 565; Row 627.

         Respondents’ rigid, blinkered approach to home confinement review has resulted in near-

universal rejection. Petitioners respectfully submit that such an exercise is equivalent to no review

at all, and certainly fails to address adequately the crisis in Elkton. Respondents’ approach also

fails to serve the ends articulated by this Court in its Order—that is, to prioritize home confinement

and similar measures. See ECF No. 22 at 11 (“Petitioners do not seek a commutation of their




7
  Incident reports are categorized by severity: greatest (100 level), high (200 level), moderate (300
level), and low (400 level). Moderate and low severity incidents may be resolved informally
without being referred to the Discipline Hearing Officer. See Department of Justice, Inmate
Discipline Program (Aug. 1, 2011) at 20, https://www.bop.gov/policy/progstat/5270_009.pdf.


                                                  9
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 10 of 17. PageID #: 1051



sentences, but rather to serve their sentences in home confinement, parole, or in half-way houses”);

id. at 20 (Respondents must “evaluate each subclass member’s eligibility for transfer out of Elkton

through any means, including but not limited to compassionate release, parole or community

supervision, transfer furlough, or non-transfer furlough”).

           C. Respondents Have Consistently Fought Compassionate Releases on Technical
              Grounds

       The discovery provided by Respondents also demonstrates that they have utterly failed to

comply with the Court’s order to consider compassionate release for prisoners at risk of COVID-

19. Only 7 subclass members are even “being considered” by BOP for compassionate release, and

a side-by-side review of Respondents’ (unredacted) lists indicates that each of these people is

simultaneously being considered for home confinement. In contrast, Respondents have denied 232

prisoners compassionate release, stating simply “Does not meet medical criteria,” plus an

additional 13 for the cryptic rational “COVID19 only.” See Exhibit B. The remaining nearly 600

prisoners apparently have not been considered at all for compassionate release. As best Petitioners

can decipher Respondents’ spreadsheet, it appears not a single subclass member has been approved

by the BOP for compassionate release, though they have claimed that one person is awaiting a

release plan. See ECF No. 49 at 3.

       Respondents’ court filings elsewhere similarly highlight their obstinacy. When a prisoner

at Elkton files a motion with a judge seeking a remedy, the Government consistently and

reflexively opposes the motion. The Respondents’ position—which has been rejected by several

other courts—is that high risk of exposure COVID-19 is simply not grounds for compassionate

release. E.g., United States v. Singleton, No. CR 5:13-8-KKC, 2020 WL 2319694, at *2 (E.D. Ky.

May 11, 2020). Consistently and automatically denying virtually all subclass members

consideration for compassionate release is not consistent with either the statutory guidelines or the



                                                 10
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 11 of 17. PageID #: 1052



Court’s order.8 Particularly troubling about Respondents’ wholesale denial is its rationale that

these class members “Do[] not meet medical criteria,” even though the BOP has determined that

they are members of this subclass in putting them on its list, see ECF No. 35-1; Exhibit C, and

thus are by definition at heightened risk for serious complications from COVID-19.9

       Respondents’ arguments against compassionate release of class members in courts across

the country have led these courts to conclude that these individuals will have a remedy in this

Court.10 Yet information from Respondents confirms that they also are not granting relief to the

class as directed by this Court.



8
  Neither the statute nor the sentencing guidelines require a defendant to have any particular illness
to be eligible for compassionate release. 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. 1B1.13,
application notes (“there exists in the defendant’s case an extraordinary and compelling reason
other than, or in combination with, the reasons described in subdivisions (A) through (C) [such as
having a terminal illness]”). As numerous courts have concluded, reducing the exposure prisoners
at high risk to COVID19 is an extraordinary and compelling reason justifying compassionate
release. United States v. Ben-Yhwh, No. 15-830, 2020 WL 1874125, at *5 (D. Haw. Apr. 13, 2020)
(collecting cases and concluding, despite government opposition, that prisoner’s advanced age and
serious medical conditions, “taken in concert with the COVID-19 public health crisis,” constituted
extraordinary and compelling reason to reduce sentence); United States v. McCarthy, No. 3:17-
CR-0230, 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020) (collecting cases and concluding,
“The defendant’s age and medical condition, taken in concert taken in concert with the COVID-
19 public health crisis, constitute an extraordinary and compelling reason to reduce McCarthy’s
sentence.”).
9
  Other courts have also assumed that BOP is undertaking a careful consideration of individual
cases, rather than dismissing them en masse. See, e.g., United States v. Davis, No. 19-CR-64-F,
2020 WL 2465264, at *3 (D. Wyo. May 13, 2020) (discussing a subclass member, “the Court
would wish to know the warden’s conclusions based on his or her superior knowledge of
Defendant’s behavior in custody, risk to society, and health conditions relative to the rest of FCI
Elkton’s inmate population.”)
10
   E.g., United States v. Numann, No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D. Alaska
Apr. 24, 2020) (denying compassionate release because it is better brought as a habeas action, and
cites this case to advice that “Defendant may file or join a petition challenging the same in the
district of his confinement”); United States v. Rodriguez-Collazo, No. 14-CR-00378-JMY, 2020
WL 2126756, at *3 (E.D. Pa. May 4, 2020) (“Such claims must be brought as ones for habeas
corpus relief in the jurisdiction where he is confined.”); United States v. Smith, No. 4:15-CR-19,
2020 WL 2063417, at *4 (N.D. Ohio Apr. 29, 2020) (“it appears Smith may be a member of the
subclass identified by Judge James S. Gwin in the emergency habeas action of Wilson v. Williams,



                                                 11
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 12 of 17. PageID #: 1053



           D. Respondents’ Proposal of Transfers to Higher-Security Is Problematic and Will
              Serve as a Disincentive

       The Court’s preliminary injunction requires Respondents (1) to evaluate medically

vulnerable prisoners for types of release such as compassionate release, home confinement,

furlough, and parole or community supervision, and then (2) to transfer those prisoners who are

ineligible for those types of release to other BOP facilities where testing, single-cell placement, or

social distancing are possible. ECF No. 22 at 20–21; see also ECF No. 45 at 1. But Respondents’

apparent unwillingness to take anything but the most grudging steps on any change in custody

other than transfer, see supra sections I(A)-(C); Mot. to Enforce, ECF No. 51 at 1–7, are effectively

converting the measured relief prescribed by the Court into a false and potentially cruel dilemma:

accept a transfer to a higher-security prison, presumably to be treated as a higher-security prisoner,

or take your chances with COVID-19 at Elkton. This artificial dichotomy puts prisoners to an

unfair choice and undermines the terms of this Court’s order.

       The Order for good reason treats transfers only as a final outlet for those who could not be

given another route out of Elkton. In effect, treating a lower-security prisoner like a higher-security

one metes out undeserved punishment: it subjects him to harsher conditions, and a great risk of

physical danger, than (by definition) the BOP believes is appropriate in light of his own behavior

and history. Cf. 18 U.S.C. § 3621(b) (factors governing designation of prisoner’s placement). This

risk becomes especially stark if the prisoner is to be subjected to solitary, near-solitary, or other

forms of severely restricted confinement—steps that many prisons have taken in the face of

COVID-19. See Cole Decl., ECF 30-2 at 13 (“BOP has severely limited the movement of inmates

and detainees among its facilities”); see also May 7 Hearing, ECF No. 55 at 27–28. Such



No. 4:20-cv-794… Smith may secure a compassionate release or transfer to another facility in the
near future via the pending habeas action.”).


                                                  12
       Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 13 of 17. PageID #: 1054



conditions, research has made clear, “exact a terrible price.” See Davis v. Ayala, 135 S.Ct. 2187,

2210 (2015) (Kennedy, J., concurring); see also, e.g., In re Medley, 134 U.S. 160, 168 (1890) (“A

considerable number of the prisoners fell, after even a short [period of solitary] confinement, into

a semi-fatuous condition … and others became violently insane; others, still, committed suicide.”);

Jeffrey L. Metzner & Jamie Fellner, Solitary Confinement & Mental Illness in U.S. Prisons: A

Challenge for Medical Ethics, 38 J. AM. ACAD. PSYCHIATRY & L. 104, 104 (2010) (“[I]solation

can be as clinically distressing as physical torture.”); David Cloud et al., The Ethical Use of

Medical Isolation—Not Solitary Confinement—to Reduce COVID-19 Transmission in

Correctional        Settings,      AMEND        (Apr.       9,     2020),       https://amend.us/wp-

content/uploads/2020/04/Medical-Isolation-vs-Solitary_Amend.pdf (noting problems with using

isolation to combat COVID-19 in prisons, including dangers of inappropriate treatment of

medically isolated prisoners, harms to those prisoners’ health, and failures to detect symptoms).

         Respondents’ intractable refusal to consider other forms of release threatens to render these

last-resort options only-resort options for the Medically-Vulnerable Subclass. Such a result would

be plainly inconsistent with the Court’s order, ECF No. 22 at 20–21; legally uncalled-for, see supra

sections I(A)-(C); and in some extreme cases might even risk trading one set of Eighth Amendment

problems for another. This Court should make clear that Respondents cannot simply fall back on

this last-resort option indiscriminately.

 II.     Respondents’ Search Criteria Demonstrate That Their List of Class Members is
         Underinclusive

         This Court’s preliminary-injunction order required Respondents to evaluate Elkton

prisoners who are “65 years or older” or have “documented, pre-existing medical conditions,

including heart, lung, kidney, and liver conditions, diabetes, conditions causing a person to be

immunocompromised (including, but not limited to cancer treatment, transplants, HIV or AIDS,



                                                  13
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 14 of 17. PageID #: 1055



or the use of immune weakening medications), and severe obesity (body mass index of 40 or

higher).” ECF No. 22 at 12. Respondents filed a list of 837 prisoners. ECF No. 35-1. While further

information from Elkton prisoners themselves will provide deeper insight, Respondents’ search

criteria already shows that their initial list was facially underinclusive in several ways.

       On May 13, Respondents provided Petitioners with an emailed paragraph listing the criteria

that BOP used to compile its initial list of 837 prisoners. Those search criteria are:

       (1) over the age of 65; (2) inmates receiving cardiac chronic care; (3) inmates
       receiving pulmonary chronic care; (4) inmates who are diabetic; (5) inmates with
       cirrhosis; (6) inmates with Hepatitis B; (7) inmates with Hepatitis C; (8) inmates
       on dialysis; (9) inmates with a transplant diagnosis; (10) inmates with HIV; (11)
       inmates prescribed a chemotherapy drug; and/or (12) inmates prescribed an
       immunosuppressant.

See Exhibit C. These criteria were underinclusive for a few reasons, one of which Respondents

acknowledged in the same message will require supplementation: their initial list omitted prisoners

who are 65 years old.

       Beyond that oversight, Respondents appear to have searched for “inmates receiving cardiac

chronic care” and “pulmonary chronic care” to cover heart and lung disease. These searches ignore

the fact that there are prisoners who have “documented, pre-existing medical conditions” of these

kinds, see ECF No. 22 at 12, who do not receive “chronic care.” Indeed, two such people are

named Petitioners in this case. Petitioner Eric Bellamy, for example, has “a history of heart

problems, including one enlarged heart valve and two valves that are regurgitating,” which a doctor

has said will require “a stent within a year.” ECF No. 1-7 at 2. He also has hypertension that is

serious enough to be causing him to go blind in one eye. Id. Respondents’ presumably missed Mr.




                                                  14
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 15 of 17. PageID #: 1056



Bellamy—and many other at-risk prisoners—because such cardiovascular conditions do not entail

“cardiac chronic care.”11

       Likewise, Petitioner Craig Wilson has “suffered from chronic asthma since childhood, and

ha[s] had to use inhalers, steroids, and breathing machines at various times in order to breathe

properly.” ECF No. 1-10 at 2. He “use[s] a rescue inhaler regularly” and takes albuterol. Id.

Respondents presumably missed Mr. Wilson—and many other at-risk prisoners—because this

pulmonary condition (like others) does not entail “pulmonary chronic care.”

       Furthermore, Respondents’ search does not appear to have sought to identify prisoners with

“[s]evere obesity (body mass index of 40 or higher),” ECF No. 22 at 12, at all. Their list of criteria

makes no reference to that condition or anything that appears to be a proxy for it. See Exhibit C.

Respondents have offered no explanation as to why they excluded an entire category of medically

vulnerable prisoners specified by this Court’s order from their search.12

                                          CONCLUSION

       For the foregoing reasons, Petitioners respectfully request that this Court take appropriate

measures to enforce compliance with its April 22, 2020 Order.




11
   Data compiled by New York State show hypertension, hyperlipidemia (high cholesterol),
coronary artery disease, and atrial fibrillation to be among the top 10 comorbidities for COVID-
19       deaths.      See       N.Y.       STATE        DEP’T      OF       HEALTH,         Fatalities,
https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no (last visited May 14, 2020).
12
   Respondents’ search may also have been underinclusive for liver diseases and kidney diseases,
given that they searched for only three liver diseases and for only those prisoners with kidney
diseases that specifically required dialysis. These and other potential gaps highlight the importance
of surveying prisoners directly.


                                                  15
    Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 16 of 17. PageID #: 1057



Dated: May 14, 2020

Respectfully submitted,

 /s/ David J. Carey
 David J. Carey (0088787)                      David A. Singleton (0074556)
 ACLU of Ohio Foundation                       Mark A. Vander Laan (0013297)
 1108 City Park Avenue, Ste. 203               Michael L. Zuckerman (0097194)
 Columbus, OH 43206                            Ohio Justice & Policy Center
 Phone: (614) 586-1972                         915 East Ninth Street, Suite 601
 Fax: (614) 586-1974                           Cincinnati, OH 45202
 dcarey@acluohio.org                           Phone: (513) 421-1108
                                               dsingleton@ohiojpc.org
 Joseph Mead (0091903)                         mvanderlaan@ohiojpc.org
 Freda J. Levenson (0045916)                   mzuckerman@ohiojpc.org
 ACLU of Ohio Foundation
 4506 Chester Avenue
 Cleveland, OH 44102
 Phone: (614) 586-1972
 Fax: (614) 586-1974
 attyjmead@gmail.com
 flevenson@acluohio.org
                                   Counsel for Petitioners




                                             16
     Case: 4:20-cv-00794-JG Doc #: 78 Filed: 05/14/20 17 of 17. PageID #: 1058



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, the foregoing was filed with the Court’s CM/ECF

system. Notice of this filing will be sent by operation of that system to all counsel of record.

                                                      /s/ David J. Carey
                                                      David J. Carey (0088787)

                                                      Counsel for Petitioners




                                                 17
